Citation Nr: 0615037	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  05-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ), to include as secondary to service-
connected anxiety disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1945 to June 1946 and from November 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which denied the veteran's 
claims for entitlement to service connection for tinnitus, 
hearing loss, TMJ and GERD.  

In May 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).

The issues of entitlement to service connection for TMJ and 
GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the AMC in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral hearing loss and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
tinnitus and his military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on two of the issues on appeal, entitlement to 
service connection for bilateral hearing loss and tinnitus.  

As is discussed elsewhere in this decision, Board action on 
the remaining two issues on appeal, entitlement to service 
connection for TMJ and GERD, will be deferred pending 
additional evidentiary development.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in the April 2005 SOC.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated June 11, 2004 (hearing loss claim) and August 17, 2004 
(tinnitus claim), whereby the veteran was advised of the 
provisions relating to the VCAA.  

Specifically, the veteran was advised in the VCAA letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records from SSA and VA 
outpatient facilities.  Both letters informed the veteran 
that his service medical records were missing, with the June 
2004 letter indicating they were most likely destroyed in a 
fire at the National Personnel Records Center (NPRC) in July 
1973.  

With respect to private treatment records, the June 2004 and 
August 2004 VCAA letters informed the veteran that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  Both letters included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked in the letters that the veteran complete this 
release so that VA could obtain these records on his behalf, 
or in the alternative he could submit these records himself.  
Both letters further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis in originals].  The veteran was also 
informed that a VA examination was being scheduled and he 
would be informed at a later time as to where and when to 
report [such was accomplished in July 2004].

Finally, the Board notes that the June 2004 and August 2004 
VCAA letters specifically requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claims of entitlement to service connection were 
denied based on element (3), connection between the veteran's 
service and the claimed disabilities.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided with 
a VA audio examination in July 2004, the results of which 
will be discussed below.  The report of the audio examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted an 
appropriate audiological examination and rendered appropriate 
diagnoses and opinions.  

The veteran's complete service medical records are not 
associated with the claims folder, and as alluded to above 
there is indication from the NPRC that they were destroyed in 
a fire in July 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in June 2004 and October 2004, asking 
for all available military medical and dental and personnel 
records for the veteran.  The NPRC responded that the service 
medical records were probably destroyed in the above-
mentioned fire.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, who 
most recently filed an Informal Hearing Presentation dated 
April 28, 2006 and successfully requested that the veteran's 
claim be advanced on the docket.  The veteran declined the 
option of a personal hearing in his November 2005 substantive 
appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
the July 2004 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied for the veteran's claims.

With respect to Hickson element (2), in-service incurrence of 
disease or injury,
the veteran in essence contends that he suffered noise trauma 
in service.  

As has been explained earlier, the veteran's service medical 
records have been lost, with the exception of both separation 
physical examination reports, in June 1946 and in September 
1952.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of- the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claims has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

With respect to in-service disease, there is no medical 
evidence of hearing loss or tinnitus in service or within the 
one year presumptive period for hearing loss after service, 
and the veteran does not so contend.  Of record is the 
veteran's September 1952 separation examination, which 
indicates that audiological examination results were within 
normal limits.  Therefore, no medical evidence of the 
incurrence of disease in service exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from service in Korea.  The 
Board wishes to make it clear that it does not necessarily 
dispute that the veteran may have been exposed to loud noises 
during his military service.  However, the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained injury and/or chronic disability thereby.  
Hickson element (2) has therefore not been met, and the 
claims fail on that basis alone.

Crucially, both separation physical examinations are 
pertinently negative for ear injury, and there is no medical 
evidence of bilateral hearing loss and tinnitus until October 
2002, over five decades after the veteran's separation from 
service.  
Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in May 2004, over 50 years after he left military 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  The Board finds it 
to be particularly significant that the veteran did not 
mention the purported ear injury when he was evaluated at the 
Fargo VAMC for his hearing problems in October 2003.  

The lack of any evidence of ear pain or ear symptoms for over 
five decades after service, and the filing of the claim for 
service connection 50 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service or that an injury to the ear, if any, did not 
result in any disability.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence]. 

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 50 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  

Moreover, to the extent that the veteran now contends that he 
sustained ear injury in service, his opinion is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992).  The Board is aware that the 
veteran's DD 214 form indicates that his MOS was medical aid 
man.  His separation qualification record indicates that he 
"Administered first aid, treated minor injuries, and applied 
arm and leg splints."  However, such rudimentary training 
does not entitle him to opine on medical matters such as 
etiology of diseases.  See 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].    

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  Indeed, the July 2004 VA examiner 
found that "it is unlikely that the hearing loss is the 
result of his military service."  
With respect to the veteran's tinnitus, the examiner could 
not reach a conclusive opinion.  She noted the tinnitus 
"could be due to disease process or post service noise 
exposure [,] therefore I can not resolve this issue without 
resort to mere speculation."  Accordingly, her opinion as to 
the tinnitus is not probative.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his 
current ear problems and service, their opinions are entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Any such statements 
offered in support of the veteran's claims does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral hearing loss and tinnitus are not related 
to his military service.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claims 
also fail on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

3.  Entitlement to service connection for TMJ, to include as 
secondary to service-connected anxiety disorder.

4.  Entitlement to service connection for GERD, to include as 
secondary to service-connected anxiety disorder.

The veteran contends that TMJ and GERD are due to his 
service-connected anxiety disorder.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to both the TMJ and GERD claims, elements (1) 
and (2) have arguably been met.  A review of the record 
reveals an April 2004 diagnosis of GERD and a January 2005 
diagnosis of TMJ.  Additionally, service connection has been 
granted for an anxiety disorder.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's TMJ and GERD are due to the veteran's 
service-connected anxiety disorder.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the veteran's TMJ and GERD 
are due to his service-connection 
anxiety disorder.  The reviewing 
physician should specifically comment on 
an August 1952 hospitalization for 
"psychogenic gastrointestinal reaction" 
(the report is in the white envelope).  
If the reviewing physician determines 
that specialist consultation(s), 
physical examination and/or diagnostic 
testing of the veteran is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  Thereafter, the veteran's claims 
for entitlement to service connection 
for TMJ and GERD should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


